COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-07-024-CV
 
IN RE
B.M.                                                                            RELATOR
 
                                              ------------
 
                                    ORIGINAL
PROCEEDING
 
                                              ------------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
The court has considered the AMotion Of [B. M.] To Dismiss Stay Order.@
The motion is GRANTED. 
This court=s January
30, 2007  stay of the trial court
proceedings in cause numbers 323‑82263‑J and 323‑84107‑J
in the 323rd District Court of Tarrant County, Texas, is hereby
lifted and the original proceeding is dismissed as moot. 
        Relator shall pay all costs of this original proceeding, for
which let execution issue.  See Tex. R. App. P. 43.4.
                                        PER CURIAM
PANEL A:   CAYCE,
C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  February 15, 2007




[1]See Tex. R. App. P. 47.4.